UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6625



TYRONE A. QUILLER,

                                            Plaintiff - Appellant,
          versus


OFFICER BYRD,

                                               Defendant - Appellee,
          and


MR. STRAHAN; ERNEST SUTTON, Superintendent;
NORSE KOEBLIN,

                                                         Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-629-5-BR)


Submitted:   June 19, 2003                 Decided:   June 30, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone A. Quiller, Appellant Pro Se. Elizabeth F. Parsons, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tyrone A. Quiller seeks to appeal the district court’s order

substantially   adopting   the   magistrate   judge’s   report   and

recommendation and dismissing Quiller’s 42 U.S.C. § 1983 (2000)

action. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on March

7, 2003. The notice of appeal was filed on April 13, 2003.* Because

Quiller failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

Further, we deny Quiller’s motion to amend his informal brief and

dispense with oral argument because the facts and legal contentions



     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                 2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                3